DETAILED ACTION
Claims 1-3 and 5-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 11-13, 15, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Anderson et al. (EP 2,201,725 B1).

With respect to claim 1, Anderson discloses: a method of scheduling traffic in a network node, wherein a cyclic traffic schedule for a first traffic class includes a reception phase and a transmission phase (i.e., transmission schedule in timeslots allowing one node to transmit and the rest to receive in Anderson, fig. 12), the method comprising:
setting the transmission phase of the network node to coincide with the reception phase of at least two neighboring network nodes (i.e., scheduling channel access among participating nodes based on exchanged control information and view of neighborhood 
setting the transmission phase of the network node to coincide with the transmission phase of at least one next-but-one neighboring network node. (i.e., nodes can be one to two hops away from each other and still achieve collision-free timeslot scheduling cooperatively in Anderson, ¶0136-0137, fig. 11).

With respect to claim 2, Anderson discloses: the method of claim 1, further comprising: setting the reception phase of the network node to coincide with the transmission phase of at least two neighboring network nodes (i.e., transmission schedule in timeslots allowing one node to transmit and the rest to receive in Anderson, fig. 12).

With respect to claim 3, Anderson discloses: the method of claim 1, further comprising: setting the reception phase of the network node to coincide with the reception phase of at least one next-but-one neighboring network node (i.e., nodes can be one to two hops away from each other and still achieve collision-free timeslot scheduling cooperatively in Anderson, ¶0136-0137, fig. 11).

With respect to claim 5, Anderson discloses: the method of claim 1, further comprising: setting phases of the cyclic traffic schedule for the first traffic class to alternate between two adjacent network nodes (i.e., queueing for scheduling different traffic types in combination with destination-based queueing therefore queues scheduled for timeslots may be based on destination and include multiple types of traffic in Anderson, ¶0143).

With respect to claim 6, Anderson discloses: the method of claim 1, further comprising:

receiving, by the network node, one or more data packets of the first traffic class during a reception phase of the cyclic traffic schedule for the first traffic class; or a combination thereof (i.e., transferring packets during the scheduled time slots; transmission schedule in timeslots allowing one node to transmit and the rest to receive in Anderson, ¶0013, fig. 12).

With respect to claim 7, Anderson discloses: the method of claim 1, further comprising: omitting, by the network node, transmission during the reception phase of the traffic schedule (i.e., storing data packets in queues for transmission according to the timeslots in Anderson, ¶0019).

With respect to claim 8, Anderson discloses: the method of claim 1, further comprising: omitting, by the network node, reception during the transmission phase of the traffic schedule (i.e., allowing only one node to transmit during each timeslot in a collision-free schedule in Anderson, ¶0143).

With respect to claim 9, Anderson discloses: the method of claim 1, further comprising providing at least one additional traffic schedule for one or more data packets of another traffic class, wherein the at least one additional traffic schedule is configurable independent of the traffic schedule for the first traffic class (i.e., queueing for scheduling different traffic types in combination with destination-based queueing therefore queues scheduled for timeslots may be based on destination and include multiple types of traffic in Anderson, ¶0143).

With respect to claim 11, Anderson discloses: the method of claim 1, wherein a network comprises a plurality of network nodes that are interconnected in a loop-free topology, the plurality of network nodes comprising the network node (i.e., nodes connected in a chain without a loop in Anderson, fig. 11).

With respect to claim 12, Anderson discloses: the method of claim 1, further comprising: storing, by the network node, one or more data packets received in a data packet queue, wherein only a single data packet queue for the one or more data packets of the first traffic class exists (i.e., data queues of relayed traffic may be organized for each of various service levels of traffic in Anderson, ¶0066).

With respect to claim 13, Anderson discloses: the method of claim 1, further comprising: storing, by the network node, one or more data packets of a first traffic type in a first data packet queue, and storing, by the network node, one or more data packets of a second traffic type in a second data packet queue (i.e., a plurality of queues for prioritization can be categorized by traffic types for scheduling in Anderson, ¶0066, ¶0089).

With respect to claim 15, the limitation(s) of claim 15 are similar to those of claim(s) 1.  Therefore, claim 15 is rejected with the same reasoning as claim(s) 1.
With respect to claim 16, the limitation(s) of claim 16 are similar to those of claim(s) 1.  Therefore, claim 16 is rejected with the same reasoning as claim(s) 1.

With respect to claim 18, Anderson discloses: the method of claim 11, wherein the plurality of network nodes are interconnected in a loop-free topology with a single active path for data packet .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (EP 2,201,725 B1) in view of Angle et al. (US 2003/0174701 A1).

With respect to claim 10, Anderson discloses: the method of claim 1, wherein the transmission phase directly follows upon the reception phase, or the reception phase directly follows upon the transmission (i.e., timeslots for transmission followed by reception or timeslots for reception followed by transmission in Anderson, ¶0146, fig. 12),
wherein the transmission phase and the reception phase alternate across a plurality of consecutive traffic schedules (i.e., timeslots alternate between periods of transmission and reception in Anderson, ¶0146, fig. 12).
Anderson discloses i.e., queues transmitting in timeslots based on traffic types wherein the packets may be relayed from other nodes in the network (¶0089).  Anderson do(es) not explicitly 
Based on Anderson in view of Angle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Angle to improve upon those of Anderson in order to improve efficiency and through put of unicast and multicast via scheduling.


Claim 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (EP 2,201,725 B1) in view of Dillon (US 2013/0322255 A1).

With respect to claim 14, Anderson discloses: the method of claim 1, further comprising: receiving, by the network node, one or more data packets of the first traffic class during the first phase of the traffic schedule, the one or more data packets being transmitted from a first neighboring network node (i.e., queues for transmission tied to different traffic types for scheduling for timeslots in Anderson, ¶0117); and
transmitting, by the network node, one or more data packets of the second traffic class during the first phase of the traffic schedule, the one or more data packets being received by a first neighboring network node (i.e., queues transmitting in timeslots based on traffic types wherein the packets may be relayed from other nodes in the network in Anderson, ¶0089).

Based on Anderson in view of Dillon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Dillon to improve upon those of Anderson in order to improve ordinary and conventional broadband networks to implement application level QoS traffic shaping.

With respect to claim 17, Anderson discloses i.e., queues transmitting in timeslots based on traffic types wherein the packets may be relayed from other nodes in the network (¶0089).  Anderson do(es) not explicitly disclose the following.  Dillon, in order to improve ordinary and conventional  broadband networks to implement application level Qos traffic shaping (¶0008), discloses: the network node of claim 15, wherein the network node is a network bridge (i.e., network bridge for establishing channels in Dillon, ¶0028, fig. 9).
Based on Anderson in view of Dillon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Dillon to improve upon those of Anderson in order to improve ordinary and conventional broadband networks to implement application level QoS traffic shaping.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sherman Lin
12/30/2021

/S. L./Examiner, Art Unit 2447         

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447